          Case 1:20-cv-01214-JMF Document 62 Filed 12/08/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK


 NIKE, INC.

                                Plaintiff,

                -against-                                 Civil Action No.: 1:20-cv-01214

 B&H CUSTOMS SERVICES, INC., HANA
 FREIGHT LLC D/B/A HANA                                 CONFIDENTIALITY STIPULATION
 INTERNATIONAL LOGISTICS, SHINE                        AND PROPOSED PROTECTIVE ORDER
 SHIPPING LTD , SHINE D/B/A SHINE
 INTERNATIONAL TRANSPORTATION
 (SHENZHEN) LIMITED and VARIOUS JOHN
 DOES, JANE DOES and XYZ COMPANIES,

                                Defendants.


       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is
hereby

       ORDERED that the following restrictions and procedures shall apply to the information
and documents exchanged by the parties in connection with the pre-trial phase of this action:

         1.       Counsel for any party may designate any document or information, in whole or
in part, as confidential if counsel determines, in good faith, that such designation is necessary to
protect the interests of the client in information that is proprietary, a trade secret or otherwise
sensitive non-public information. Information and documents designated by a party as
confidential will be stamped “CONFIDENTIAL.”

        2.      The Confidential Information disclosed will be held and used by the person
receiving such information solely for use in connection with the action.

        3.      In the event a party challenges another party’s designation of confidentiality,
counsel shall make a good faith effort to resolve the dispute, and in the absence of a resolution,
the challenging party may seek resolution by the Court. Nothing in this Protective Order
constitutes an admission by any party that Confidential Information disclosed in this case is
relevant or admissible. Each party reserves the right to object to the use or admissibility of the
Confidential Information.



                                                  1
          Case 1:20-cv-01214-JMF Document 62 Filed 12/08/20 Page 2 of 5




        4.       The parties should meet and confer if any production requires a designation of
“For Attorneys’ or Experts’ Eyes Only.” All other documents designated as “CONFIDENTIAL”
shall not be disclosed to any person, except:

               a.      The requesting party and counsel, including in-house counsel;

               b.      Employees of such counsel assigned to and necessary to assist in the
                       litigation;

               c.      Consultants or experts assisting in the prosecution or defense of the matter,
                       to the extent deemed necessary by counsel; and

               d.   The Court (including the mediator, or other person having access to any
                      Confidential Information by virtue of his or her position with the Court).

       5.     Prior to disclosing or displaying the Confidential Information to any person,
counsel must:

               a.      Inform the person of the confidential nature of the information or
                       documents;

               b.      Inform the person that this Court has enjoined the use of the information
                       or documents by him/her for any purpose other than this litigation and has
                       enjoined the disclosure of the information or documents to any other
                       person; and

               c.      Require each such person to sign an agreement to be bound by this Order
                       in the form attached as Exhibit A.

       6.        The disclosure of a document or information without designating it as
“Confidential” shall not constitute a waiver of the right to designate such document or
information as Confidential Information. If so designated, the document or information shall
thenceforth be treated as Confidential Information subject to all the terms of this Stipulation and
Order.

        7.       Any Personally Identifying Information (“PII”) (e.g., social security numbers,
financial account numbers, passwords, and information that may be used for identity theft)
exchanged in discovery shall be maintained by the receiving party in a manner that is secure and
confidential and shared only with authorized individuals in a secure manner. The producing party
may specify the minimal level of protection expected in the storage and transfer of its information.
In the event the party who received PII experiences a data breach, it shall immediately notify the
producing party of same and cooperate with the producing party to address and remedy the
breach. Nothing herein shall preclude the producing party from asserting legal claims or
constitute a waiver of legal rights and defenses in the event of litigation arising out of the


                                                  2
          Case 1:20-cv-01214-JMF Document 62 Filed 12/08/20 Page 3 of 5




receiving party’s failure to appropriately protect PII from unauthorized disclosure.

        8.       Pursuant to Federal Rule of Evidence 502, the production of privileged or work-
product protected documents or communications, electronically stored information (“ESI”) or
information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or
protection from discovery in this case or in any other federal or state proceeding. This Order shall
be interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502(d).
Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a review
of documents, ESI or information (including metadata) for relevance, responsiveness and/or
segregation of privileged and/or protected information before production.

         9.      Notwithstanding the designation of information as “Confidential” in discovery,
there is no presumption that such information shall be filed with the Court under seal. The parties
shall follow the Court’s procedures for requests for filing under seal.

        10.      At the conclusion of litigation, Confidential Information and any copies thereof
shall be promptly (and in no event later than 30 days after entry of final judgment no longer
subject to further appeal) returned to the producing party or certified as destroyed, except that the
parties’ counsel shall be permitted to retain their working files on the condition that those files
will remain protected.

      11.       Nothing herein shall preclude the parties from disclosing material designated to
be Confidential Information if otherwise required by law or pursuant to a valid subpoena.

       SO STIPULATED AND AGREED.

/s/ Michael W.O. Holihan                              /s/ Brendan Collins
Michael W.O. Holihan                                  Brendan Collins
Florida Bar No.: 0782165                              GKG LAW P.C.
Kimberly A. Harchuck                                  1055 Thomas Jefferson Street, NW
Florida Bar No. 0064852                               Suite 500
Holihan Law                                           Washington, DC 20007
1101 North Lake Destiny Road                          Telephone: (202) 342-6793
Suite 275                                             bcollins@gkglaw.com
Maitland, FL 32751                                    Attorney for Shine Shipping Ltd. and
Telephone: (407) 660-8575                             Shine International Transportation
michael.holihan@holihanlaw.com                  (Shenzhen) Limited
kimberly.harchuck@holihanlaw.com
Attorneys for NIKE, Inc.




                                                  3
  Case 1:20-cv-01214-JMF Document 62 Filed 12/08/20 Page 4 of 5




Dated: New York, New York

          December 8           , 2020

SO ORDERED.

                                        ___________________________________
                                        JESSE M. FURMAN
                                        United States District Judge

This stipulation binds the parties to treat as confidential the documents so
classified. This Court, however, has not reviewed the documents referenced herein;
therefore, by so ordering this stipulation, the Court makes no finding as to whether
the documents are confidential. That finding will be made, if ever, upon a
document-by-document review pursuant to the procedures set forth in the Court’s
Individual Rules and Practices and subject to the presumption in favor of public
access to “judicial documents.” See generally Lugosch v. Pyramid Co. of
Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006). To that end, the Court does not
“so order” any provision to the extent that it purports to authorize the parties to file
documents under seal without a prior court order. See New York ex rel. Khurana v.
Spherion Corp., No. 15-CV-6605 (JMF), 2019 WL 3294170 (S.D.N.Y. July 19,
2019). The Clerk of Court is directed to terminate ECF No. 61. SO ORDERED.




                                          4
            Case 1:20-cv-01214-JMF Document 62 Filed 12/08/20 Page 5 of 5




                                            Exhibit A

                                            Agreement

       I have been informed by counsel that certain documents or information to be disclosed to
me in connection with the matter entitled have been designated as confidential. I have been
informed that any such documents or information labeled “CONFIDENTIAL” are confidential
by Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to any
other person. I further agree not to use any such information for any purpose other than this
litigation.




DATED:




Signature




Name (Printed)




Affiliation/Company



Signed in the presence of:




       (Attorney)




                                                 5
